Citation Nr: 1145273	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.  He died in May 2008.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2011, the Board remanded the appeal for additional development.  The case is now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as heart disease due to hypertension and high cholesterol. 

2.  At the time of the Veteran's death, he was service-connected for varicose veins, which was evaluated as 30 percent disabling.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a disability etiologically related to service the cause of the Veteran's death; and a persuasive VA medical opinion weighs against a finding that the Veteran's death was the result of a service-related disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A September 2008 pre-rating letter satisfied VA's duty to notify provisions under the VCAA, but did not satisfy each requirement under Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  The letter did not specifically state that the Veteran was service connected for varicose veins at the time of his death.  In addition, the letter did not inform the appellant of how an effective date is assigned if service connection was awarded.  However, in accordance with the Board's February 2011 remand directives, the Appeals Management Center (AMC) sent a letter to the appellant in February 2011 which complied with Hupp and Dingess.  It noted the Veteran was service connected for varicose veins which was evaluated as 30 percent disabling at the time of his death; provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; and informed the appellant on the assignment of an effective date if service connection was awarded for the cause of the Veteran's death.

The February 2011 Board remand also directed the RO/AMC to attempt to obtain terminal hospital records from Englewood Hospital.  February 2011 correspondence from the AMC requested the appellant complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Englewood Hospital and any other private health care provider, so the AMC could obtain treatment information.  The AMC also informed the appellant that she could obtain and send the information herself.  The appellant neither responded to the request, nor provided any records from Englewood Hospital or any other health care provider.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all evidence available to VA that could substantiate the claim has been obtained, including VA treatment records from June 2003 to May 2008.  An additional VA medical opinion was provided in April 2011 regarding any connection between the Veteran's service-connected varicose vein condition and his death.

The Board therefore concludes that it has fulfilled its duty under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In light of the above, the Board finds that no additional action to further develop the record in connection with this claim is warranted.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Applicable Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for a veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In certain circumstances, presumptive service connection is awarded.  For chronic diseases, such as cardiovascular disease listed in 38 C.F.R. § 3.309(a), the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from active service.  38 C.F.R. § 3.307(a)(3).

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).   

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

At the time of the Veteran's death, the Veteran was service-connected for varicose veins, which was evaluated as 30 percent disabling.  His June 2008 death certificate indicates that his immediate cause of death was heart disease due to hypertension and high cholesterol.  The appellant asserts that the Veteran's service-connected varicose veins contributed to his circulatory disease, causing a progression of heart disease, hypertension, and high cholesterol which resulted in his death.

Service treatment records are silent for any complaints or diagnoses of, or treatment for, any heart problems.  A September 1957 service treatment note revealed the Veteran had varicose veins in both legs which caused him a "considerable" amount of pain.  The Veteran's September 1957 separation examination report revealed a normal clinical evaluation of the heart and an abnormal clinical evaluation of his lower extremities.  The examining medical officer indicated the Veteran had varicose veins "of moderate size" in his calves.

Post-service VA examinations and VA treatment records documented the Veteran's complaints of leg pain attributed to varicose veins.  In a February 1958 VA treatment record, the Veteran reported he received no treatment for his varicose veins and that his leg discomfort was considerably relieved with the use of Ace bandages.  He underwent surgical repair of the right leg with a Hi-Lo ligation and stripping of the greater saphenous system of the right lower extremity.  The left leg did not require surgery.  At discharge, his surgical wounds were well healed and he was "essentially asymptomatic."

Diagnoses of hypertension and hyperlipidemia from a private physician at Englewood Hospital predated the Veteran's continuous VA treatment from June 2003 to May 2008.  The private medical records from Englewood Hospital were not associated with the record and were unavailable for review, as discussed above.

In a June 2003 VA treatment note, the Veteran indicated that he wore compression stockings to alleviate discomfort from his varicose veins.  He also reported that he exercised daily, walking for one half hour and bicycling regularly.

Another June 2003 VA treatment note included August 2002 echocardiogram results which revealed an enlarged right atrium and left ventricle and mild left ventricular hypertrophy, and October 2002 electrocardiogram results with no demonstration of ischemia or infarction when the Veteran walked for 5.8 minutes and achieved an active heart rate that was 85 percent of his target heart rate. During the June 2003 treatment, the Veteran indicated that he had a history of hypertension, varicose veins, and a strong family history of coronary artery disease.  

In a November 2004 VA treatment note, a cardiologist reported the Veteran had severe left ventricular dysfunction from non-ischemic cardiomyopathy and non-sustained ventricular ectopy after he performed a cardiac catheterization.  The physician opined that the non-ischemic cardiomyopathy and non-sustained ventricular ectopy were caused by heavy alcohol ingestion in the past.  

A March 2005 VA treatment note detailed vascular lab findings of 2D imaging and Doppler analysis of the bilateral lower extremities, which revealed competent deep veins bilaterally with no evidence of acute or chronic thrombus.  There was no evidence of significant stenosis formation or abnormality; spectral Doppler analysis demonstrated normal waveforms ad velocities within normal limits; and common and internal carotid velocity ratios were within normal limits.  There was no evidence of significant carotid or vertebral artery disease in the studies.  

In a March 2007 VA treatment note, the Veteran reported no change in the condition of his lower extremities.  He walked over one mile per day and indicated that although his condition was bothersome, it did not limit his daily activities.  He used compression stockings and reported that after walking, the pain in his calves and thighs occasionally required him to use aspirin.  The examiner noted the Veteran had signs and symptoms "consistent with unchanged venous incompetence"; therefore, "conservative management" through the use of compression stockings and elevation of the lower extremities was prescribed.  

A March 2008 VA treatment note detailed vascular lab findings of 2D imaging and Doppler analysis of the bilateral lower extremities.  The vascular technician and attending vascular surgical physician found the Veteran's lower extremity deep veins were compressible with abnormal pulsatile systemic Doppler flow and augmentation response; however, there was no evidence of acute or chronic thrombus or post-thrombotic disease in the studies.  There was mild reflux in the right proximal femoral vein and the left distal femoral/popliteal veins with "otherwise normal" valve closure with valsalva and distal compressive maneuvers in the remaining bilateral deep veins.  Concurrent Duplex of the bilateral lower extremity arteries demonstrated widely patent, chronic mildly diffuse atherosclerotic vessels.

After a review of all records available to him, including service records and the Veteran's claims file, a VA examiner provided the following medical opinion in April 2011:

...[The Veteran] had long-standing varicose veins which did not limit his daily activities, walking 1 mile daily, seldom requiring the use of analgesics.  By the [Veteran's] own admission, he reported that the condition was stable on conservative management with compression stockings daily and elevation of lower extremities in the nighttime.  Based on the vascular surgery workup with vein duplex, 2D imaging Doppler study, and concurrent duplex study of bilateral lower extremity arteries, the [V]eteran had no evidence of acute or chronic thrombus or post-thrombotic disease.  He had widely patent bilateral lower extremity arteries.  That means there is no evidence of blockage in his arteries of the lower extremities.

As per several cardiology notes,... the [V]eteran had cardiomyopathy with severe left ventricular dysfunction and his ejection fraction was only 25 [percent].  He also had documented ventricular ectopy on Holter monitor, and a strong family history of myocardial infarction, stroke, and hypertension.

There is a direct relationship between the [V]eteran's heavy alcohol abuse, chronic smoking, and his cardiomyopathy with severe left ventricular dysfunction and hypertension.

The [V]eteran's varicose veins were neither the primary nor contributory cause of the [V]eteran's death.  There is no evidence of any relationship between the service-connected varicose veins and the conditions of heart disease, hypertension, and high cholesterol which led to the [V]eteran's death.  The [V]eteran's varicose veins are not at least as likely as not caused or contributed to the [V]eteran's death.

Based on a thorough review of the record, the Board concludes that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  
The first clinical evidence of record of heart disease was a November 2004 VA treatment record which reflected severe left ventricular dysfunction from non-ischemic cardiomyopathy and non-sustained ventricular ectopy which the physician opined were caused by heavy alcohol ingestion in the past.  

The Board finds the VA examiner's April 2011 opinion is probative evidence of record with regard to whether the Veteran's death was due to a disability of service origin.  The examiner opined that it there was a direct relationship between the Veteran's heavy alcohol abuse, chronic smoking, and his cardiomyopathy with severe left ventricular dysfunction and hypertension.  Additionally, he provided that the Veteran's varicose veins were neither the primary nor contributory cause of his death.  He reported, "There is no evidence of any relationship between the service-connected varicose veins and the conditions of heart disease, hypertension, and high cholesterol which led to the [V]eteran's death.  The [V]eteran's varicose veins are not at least as likely as not caused or contributed to the [V]eteran's death."  

The Board finds the appellant's assertion that the Veteran's service-connected varicose veins contributed to his heart disease which was noted as his cause of death, is not competent.  As a layperson, she is competent to describe the Veteran's symptoms prior to his death.  However, the question of a medical relationship between the Veteran's service-connected varicose veins and his death requires more than direct observation to resolve and, therefore, it is not in the category of questions that lend themselves to resolution by lay observation.  See Jandreau, 492 F.3d at 1337.  Thus, the appellant is not competent to opine on this question, and her assertion of a relationship between the Veteran's service-connected varicose veins and his death are not probative as to this question.  

For all the foregoing reasons, the Board finds the VA physician's opinion the most probative with regard to whether the Veteran's death was related to service.  Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death.  Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the most competent, probative evidence of record is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


